Citation Nr: 1737789	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-16 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether termination of Department of Veterans Affairs (VA) compensation benefits from September 1, 2009, to January 18, 2010, based on "fugitive felon" status was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to March 2007 in the United States Marine Corps.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDINGS OF FACT

1.  A warrant for the Veteran's arrest was in effect from September 1, 2009, to January 18, 2010.

2.  On January 18, 2010, the warrant was dismissed based on "frivolous prosecution."

3.  Prior to January 18, 2010, the Veteran was unaware that a warrant had been issued or that he was being prosecuted for the alleged crime that gave rise to the warrant.


CONCLUSION OF LAW

The discontinuance of the Veteran's VA compensation benefits from September 1, 2009, to January 18, 2010, based on fugitive felon status, was improper.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.665(n) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the Veteran's benefits were discontinued for the period in which he was found to be a fugitive felon.  See 38 U.S.C.A. § 5313B (West 2002).  For VA purposes, this term refers to a person who is:  (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n)(3). 

Black's Law Dictionary (8th Ed. 2004) defines "fugitive" as a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.

Information from the clerk of the Superior Court for Onslow County, North Carolina, reflects that a warrant was issued for the Veteran's arrest on September 1, 2009.  The charge was assault on a female.  The warrant was served on January 18, 2010, and was dismissed by the Superior Court based on frivolous prosecution.  Court costs were ordered to be paid by T.C.

The Veteran states that on the evening of August 28, 2009, he and his girlfriend, T.C., were arguing and that the police were called.  See April 2010 statement.  He contends that before the police arrived, they had settled their differences and that the police were satisfied that everything was good and that there was no problem.  See, id.  He further reports that he had no idea that the warrant was issued until the police arrived four months later.  See, id.; August 2010 Notice of Disagreement.  He states that after explaining the situation, the police officers indicated that there must have been a "glitch" and he was asked to go to the Magistrates Office to straighten it out.  See, id.  He indicates that he spent the night in jail and that the prosecuting attorney dismissed the case the next day and had to pay the court costs, noting that it was a "frivolous prosecution." 

Given the above documentation and the Veteran's credible statements, the Board is unable to unequivocally conclude that he was fleeing to avoid prosecution, custody or confinement.  Indeed, it appears that the warrant was served at his home address.  Furthermore, all charges against him were dismissed as frivolous prosecution.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that he was not a fugitive felon for VA purposes during the period at issue and that the withholding of his VA compensation benefits was improper.  


ORDER

Termination of VA compensation benefits due to "fugitive felon" status, during the period from September 1, 2009 to January 18, 2010, was improper.  




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


